Citation Nr: 0930988	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has reported that he injured his back in 1972 
while aboard the USS Edward McDonnell.   The Veteran has 
indicated that he injured his back when a compartment flooded 
and he had to carry a pump that weighed approximately 
100 pounds.  In statements submitted in support of his claim, 
the Veteran has reported that he was hospitalized during 
service for treatment of back pain.  

The service treatment records show that the Veteran reported 
recurrent back pain upon separation from service in July 
1974.  No periods of hospitalization were documented in the 
service treatment records.  The Veteran's personnel records 
have not been obtained.  The Veteran's personnel records may 
contain pertinent information regarding his claimed 
disability and any periods of hospitalization during service.  
Therefore, on remand, the Veteran's personnel records should 
be obtained and associated with the claims file.  

The Veteran had a VA examination in March 2006.  The 
examination report reflects that the VA examiner diagnosed 
chronic lumbosacral pain.   The examiner did not provide a 
medical opinion regarding the etiology of the Veteran's back 
disability.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, the 
Veteran should be afforded a new VA examination to ascertain 
the etiology of his claimed back condition.   

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's personnel 
records and associate them with the claims 
file.   

2.  After the personnel records have been 
obtained and associated with the claims 
file ( or in the event of a negative 
response), the Veteran should be scheduled 
for an appropriate VA examination to 
determine the etiology of his back 
condition.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should indicate that 
the claims file was reviewed.

3.  Following a thorough examination, the 
examiner should diagnose any back 
disability.  The examiner should indicate 
whether any currently diagnosed back 
disability is at least as likely as not 
(50 percent or greater likelihood) related 
to service.  The examiner should provide a 
detailed rationale, with references to the 
record, for the opinion.  

4.  After the requested development has 
been completed,   the Veteran's claim 
should be readjudicated based upon all of 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and should have an applicable 
opportunity to respond. The case should 
then be returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




